Citation Nr: 1521322	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  13-16 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1. Entitlement to service connection for a back disability.

2. Entitlement to service connection for a bilateral shoulder disability. 

3. Entitlement to service connection for a bilateral hip disability. 

4. Entitlement to service connection for a foot disability.

5. Entitlement to service connection for a rib disability. 

6. Entitlement to service connection for a bilateral knee disability. 

7. Entitlement to service connection for nerve disorder. 

8. Entitlement to service connection for gunshot wounds.

9. Entitlement to service connection for head injuries. 

10. Entitlement to service connection for a cervical spine disability (claimed as neck pain).

11. Entitlement to service connection for a bilateral ankle disability. 

12. Entitlement to service connection for severed brain stem. 

13. Entitlement to service connection for fractured great right toe. 

14. Entitlement to service connection for mitral valve prolapse (claimed as a heart condition). 

15. Entitlement to service connection for thrombophlebitis (claimed as post-phlebitic syndrome).

16. Entitlement to service connection for headaches.   


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel

INTRODUCTION

The Veteran served on active duty from December 1986 to February 1988. 

These matters come before the Board of Veterans' Appeals (Board) from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.  

The Board notes that the claims file contains a VA Form 23-22 (Appointment of Veterans Service Organization as Claimant's Representative), which is dated in November 1988 and signed by a claimant other than the Veteran.  The claimant, who was self-identified as the mother of the Veteran's child, granted the Wisconsin Department of Veterans Affairs a limited Power of Attorney (POA) at that time.  Currently, however, there is no valid VA Form 21-22, "Appointment of Veterans Service Organization as Claimant's Representative," or VA Form 21-22a "Appointment of Attorney or Agent as Claimant's Representative," of record for the Veteran.  

Claims of service connection for right great toe fracture, thrombophlebitis, mitral valve prolapse, and headaches were originally denied in a rating decision dated in June 1988.  The Veteran did not appeal that decision, and new and material evidence was not submitted within one year of its issuance.  New and material evidence would ordinarily be required to reopen this claim under such circumstances. 38 U.S.C.A. § 5108 (West 2014).  However, when VA receives relevant service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will adjudicate the claim without regard to the prior decision. 38 C.F.R. § 3.156(c)(1)(2014).  In this case, as relevant service treatment and personnel records have been added to the record since the June 1988 decision, the Board will adjudicate the claims of service connection for right great toe fracture, thrombophlebitis, mitral valve prolapse, and headaches on a de novo basis.  Accordingly, the issues on appeal have been characterized as stated above.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

1. SSA Records 

As an initial matter, the Veteran has indicated that he is in receipt of disability benefits from the Social Security Administration (SSA).  Review of the Veteran's claims file does not show documents from the SSA.  Such records should be requested on remand.

2. Headaches

The Veteran seeks service connection for headaches.  Service treatment records (STRs) reflect ongoing complaints of headaches throughout the Veteran's active duty service. See, e.g., July 1987(provisional diagnosis of tension headaches), and August 1987 Separation Narrative Summary (diffuse headaches). 

Following service, the Veteran was treated for headaches muscle tension/vascular headaches in November 1999. See VA Treatment Record.  

The record contains current complaints of headaches "for the past 30 years." See VA Treatment Records, 2012. 

To date, there is no opinion of record as to whether the current headache disability had its onset in service, or is secondary to another service-connected disability (namely, major depressive syndrome).  The Board will thus remand the claim pursuant to McLendon v. Nicholson, 20 Vet. App. 79 (2006) to schedule the Veteran for a VA examination to determine the likely etiology of his diagnosed headaches.  

3. Cervical spine/neck 

The Veteran seeks service connection for a neck, or cervical spine, disability.  

STRs reflect that the Veteran complained of having a stiff neck since "about a month ago when [he] probably hurt it in PT." See July 1987 Consultation Sheet.  An August 1987 STR reflects complaints of "stiffness in neck."  See August 13, 1987 Separation Narrative Summary. 

Following service, the Veteran sought treatment for neck pain/aching in October 1996; he reported that he initially injured his neck in 1987.  See VA Treatment Report, October 1996.  The pertinent diagnosis was degenerative disc disease of the cervical spine (per a September 1996 x-ray report).  

VA treatment records reflect current complaints of neck pain. 

To date, there is no opinion of record as to whether the current neck/cervical spine disability had its onset in service, or is secondary to another service-connected disability (namely, major depressive syndrome).  The Board will thus remand the claim pursuant to McLendon to schedule the Veteran for a VA examination to determine the likely etiology of his diagnosed cervical spine disability.


Accordingly, the case is REMANDED for the following action:

1. Request from SSA all relevant administrative and medical records considered in the determination on the Veteran's claim for SSA disability benefits.

2. Obtain all outstanding records of VA treatment. 

3. Thereafter, schedule the Veteran for a VA examination with an appropriate specialist to assess the current nature and etiology of his headache disability. 

In addition to the paper claims file, any relevant records from the electronic claims file should be made available to and be reviewed by the examiner in conjunction with the examination, and the examiner should confirm that such records were reviewed.

Any tests and studies deemed helpful by the examiner should be conducted.

Following completion of the examination and a review of the claims file, the examiner is requested to opine as to following:

i) Is it at least as likely (i.e., probability of at least 50 percent) as not that the Veteran has a headache disability etiologically related to symptomatology noted in active service?

ii) If the answer to (i) is no, is it at least as likely (i.e., probability of at least 50 percent) as not that any current headaches are proximately due to (caused by) the Veteran's service-connected major depressive disorder? 

iii) If the answer to (ii) is no, is it at least as likely (i.e., probability of at least 50 percent) as not that any current headaches have been aggravated beyond their normal progression by the Veteran's service-connected major depressive disorder?

In this context the term "aggravation" means a permanent increase in severity, that is, an irreversible worsening, as contrasted to a temporary worsening of symptoms, of the claimed disorder by the service-connected depressive disorder, beyond its natural clinical course.

A complete rationale for all opinions should be provided. If an opinion cannot be rendered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere conjecture, the examiner should clearly and specifically so state in the examination report, and explain why that is so.

4. Thereafter, schedule the Veteran for a VA examination with an appropriate specialist to assess the current nature and etiology of his claimed cervical spine/neck disability, to include degenerative disc disease (DDD). 

In addition to the paper claims file, any relevant records from the electronic claims file should be made available to and be reviewed by the examiner in conjunction with the examination, and the examiner should confirm that such records were reviewed.

Any tests and studies deemed helpful by the examiner should be conducted.

Following completion of the examination and a review of the claims file, the examiner is requested to opine as to following:

i) Identify all current disabilities of the cervical spine and neck, to include degenerative disc disease. 

ii) Is it at least as likely (i.e., probability of at least 50 percent) as not that any currently diagnosed cervical spine/neck disability, to include DDD, is etiologically related to symptomatology noted in active service?

iii) If the answer to (ii) is no, is it at least as likely (i.e., probability of at least 50 percent) as not that any current cervical spine/neck disability is proximately due to (caused by) the Veteran's service-connected major depressive disorder? 

iv) If the answer to (iii) is no, is it at least as likely (i.e., probability of at least 50 percent) as not that any current cervical spine/neck disability has been aggravated beyond its normal progression by the Veteran's service-connected major depressive disorder?

Again, in this context the term "aggravation" means a permanent increase in severity, that is, an irreversible worsening, as contrasted to a temporary worsening of symptoms, of the claimed disorder by the service-connected depressive disorder, beyond its natural clinical course.

A complete rationale for all opinions should be provided. If an opinion cannot be rendered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere conjecture, the examiner should clearly and specifically so state in the examination report, and explain why that is so.

5. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




